DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0172524 (Tsuyuki).
Regarding claim 1: 
Akutsu disclose an X-ray collimator assembly, comprising: an X-ray collimator (10), at least one X-ray filter (11, 31, 41), and a housing (9): 
wherein the collimator and the filter are arranged in the housing (Fig. 3 and 4), and the housing includes an X-ray incident end and an X-ray emitting end (Fig. 1-4); 
the X-ray collimator is arranged between the X-ray incident end and the X-ray emitting end; and the X-ray filter is arranged between the X-ray incident end and the X-ray collimator; or 
the X-ray filter is arranged between the X-ray emitting end and the X-ray collimator.
Regarding claim 2: 
Akutsu disclose the collimator assembly according to claim 1, wherein comprises at least two filters corresponding to different irradiated object sections (Fig. 5a and 5b).
Regarding claim 3: 
Akutsu disclose the collimator assembly according to claim 2, further comprising a base configured to fix positions of the at least two filters corresponding to different irradiated object sections in the housing and switch the filters corresponding to different irradiated object sections through the base (Fig. 3-5).
Regarding claim 4: 
Akutsu disclose the collimator assembly according to claim 3, wherein the base is configured tosh switch the filters corresponding to different irradiated object sections in a push-pull manner (Fig. 8).
Regarding claim 5: 
Akutsu disclose the collimator assembly according to claim 1, wherein the filter has different filtering areas corresponding to different irradiated object sections (Fig. 4 and 5).
Regarding claim 9: 
Akutsu disclose an X-ray source assembly, comprising: 
a bulb tube [0055], a collimator (9), and at least one filter (11, 31, 41); 
wherein the filter is located between the X-ray tube and the collimator, or the filter is located on one side of the collimator away from the X-ray tube (Fig. 3 and 4); and 
both the filter and the collimator are located on a path of an X-ray beam generated by the X-ray tube (Fig. 3 and 4).
Regarding claim 10: 
Akutsu disclose the X-ray source assembly according to claim 9, wherein the filter has different light filtering areas corresponding to different irradiated object sections (Fig. 3, 4, 7 and 8).
Regarding claim 11: 
Akutsu disclose the X-ray source assembly according to claim 9, wherein the filter includes at least two filters corresponding to different irradiated object sections (Fig. 3, 4, 7 and 8).
Regarding claim 12: 
Akutsu disclose the X-ray source assembly according to claim 11, further comprising a base configured to fix positions of the at least two filters corresponding to different irradiated object sections, and switch the filters corresponding to different irradiated object sections through the base (Fig. 3, 4, 7 and 8).
Regarding claim 13: 
Akutsu disclose the X-ray source assembly according to claim 12, wherein the base is configured to switch the light filters corresponding to different irradiated object sections in a push-pull manner (Fig. 8).
Regarding claim 15: 
Akutsu disclose the X-ray source assembly according to claim 9, further comprising a mounting structure, the filter being fixed between the collimator and the X-ray tube through the mounting structure, or the filter being fixed to one side of the collimator away from the X-ray tube through the mounting structure (Fig. 3 and 4).
Regarding claim 16: 
Akutsu disclose the X-ray source assembly according to claim 15, wherein the mounting structure is located between the collimator and the X-ray tube and the mounting structure has a first end matching an output end of the X-ray tube and/or the mounting structure has a second end matching an input end of the collimator. or the mounting structure has no connection with the X-ray tube and/or the light limiter.
Regarding claim 17: 
Akutsu disclose the X-ray source assembly according to claim 16, wherein thickness of the mounting structure on the path of the X-ray beam is less than a preset threshold (Fig. 1-4, implicit).
Regarding claim 18: 
Akutsu disclose the X-ray source assembly according to claim 15, wherein the mounting structure is located on one side of the collimator away from the X-ray tube, and the mounting structure has a third end matching an output end of the collimator, or the mounting structure has no connection with the collimator (Fig. 3 and 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu as applied to claim 1 and 9 above, and further in view of US 2017/0172524 (Tsuyuki).
Regarding claim 6: 
Akutsu disclose the collimator assembly according to claim 1, but fails to disclose the material of the filter thereby allowing for that which is known in the art.
Tsuyuki teach a filter that comprises an opaque heavy metal compound, or the filter comprises a transparent matrix and heavy metal compound particles doped in the transparent matrix [0039].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a filter material known in the art with a reasonable expectation of success.  Therefore, it would have been obvious to select a filter that comprises an opaque heavy metal compound, or the filter comprises a transparent matrix and heavy metal compound particles doped in the transparent matrix as taught by Tsuyuki.  One would have been motivated to select a material on the basis of its innate ability to filter radiation.
Regarding claim 7: 
Akutsu disclose the collimator assembly according to claim 1, wherein there are at least two filters (Fig. 3 and 4). 
Akutsu fail to teach the filters have different curvatures and correspond to different body parts of a to-be-detected object and the body parts have different thicknesses in an incident direction of X-rays.
Tsuyuki teach a wedge filter com having different curvatures and correspond to different body parts of a to-be-detected object and the body parts have different thicknesses in an incident direction of X-rays [0039].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the invention disclosed by Akutsu with filters having different curvatures and correspond to different body parts of a to-be-detected object and the body parts have different thicknesses in an incident direction of X-rays.  One would have been motivated to make such a modification to provide the object worked upon with a predetermined distribution as disclosed by Tsuyuki [0039].
Regarding claim 8: 
Akutsu disclose the collimator assembly according to claim 1, wherein the filter has a plurality of filtering areas (Fig. 3 and 4).
Tsuyuki teach a wedge filter com having different curvatures and correspond to different body parts of a to-be-detected object and the body parts have different thicknesses in the incident direction of the X-rays [0039].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the invention disclosed by Akutsu with filters having different curvatures and correspond to different body parts of a to-be-detected object and the body parts have different thicknesses in the incident direction of the X-rays.  One would have been motivated to make such a modification to provide the object worked upon with a predetermined distribution as disclosed by Tsuyuki [0039].
Regarding claim 14: 
Akutsu disclose the X-ray source assembly according to claim 9, but fails to disclose the material of the filter thereby allowing for that which is known in the art.
Tsuyuki teach a filter that comprises an opaque heavy metal compound, or the filter comprises a transparent matrix and heavy metal compound particles doped in the transparent matrix [0039].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a filter material known in the art with a reasonable expectation of success.  Therefore, it would have been obvious to select a filter that comprises an opaque heavy metal compound, or the filter comprises a transparent matrix and heavy metal compound particles doped in the transparent matrix as taught by Tsuyuki.  One would have been motivated to select a material on the basis of its innate ability to filter radiation.
Regarding claim 19: 
Akutsu disclose the X-ray source assembly according to claim 9, wherein there are at least two filters (Fig. 3 and 4). 
Akutsu fail to teach the filters have different curvatures and correspond to different body parts of a to-be-detected object and the body parts have different thicknesses in an incident direction of X-rays.
Tsuyuki teach a wedge filter com having different curvatures and correspond to different body parts of a to-be-detected object and the body parts have different thicknesses in an incident direction of X-rays [0039].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the invention disclosed by Akutsu with filters having different curvatures and correspond to different body parts of a to-be-detected object and the body parts have different thicknesses in an incident direction of X-rays.  One would have been motivated to make such a modification to provide the object worked upon with a predetermined distribution as disclosed by Tsuyuki [0039].
Regarding claim 20: 
Akutsu disclose the X-ray source assembly according to claim 9, wherein the filter has a plurality of filtering areas (Fig. 3 and 4).
Tsuyuki teach a wedge filter com having different curvatures and correspond to different body parts of a to-be-detected object and the body parts have different thicknesses in the incident direction of the X-rays [0039].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the invention disclosed by Akutsu with filters having different curvatures and correspond to different body parts of a to-be-detected object and the body parts have different thicknesses in the incident direction of the X-rays.  One would have been motivated to make such a modification to provide the object worked upon with a predetermined distribution as disclosed by Tsuyuki [0039].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884